Exhibit 10.2

FORM OF

EMPLOYMENT CONTINUATION AGREEMENT

AMENDED AND RESTATED

THIS AGREEMENT between Michael Baker Corporation, a Pennsylvania corporation
(the “Company”), and                      (the “Executive”), dated effective as
of this      day of             ,      (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, the Company employs the Executive in what it deems to be an important
Company position;

WHEREAS, the Company and the Executive are parties to that certain Employment
Continuation Agreement dated                      (the “Original Agreement”);

WHEREAS, the Company desires to implement certain changes to the Original
Agreement, as the Company believes that, in the event it is confronted with a
situation that could result in a change in ownership or control of the Company,
continuity of management will be essential to its ability to evaluate and
respond to such situation in the best interests of stockholders;

WHEREAS, the Company understands that any such situation will present
significant concerns for the Executive with respect to the Executive’s financial
and job security;

WHEREAS, the Company desires to assure itself of the Executive’s services during
the period in which it is confronting such a situation, and to provide the
Executive certain financial assurances to enable the Executive to perform the
responsibilities of the position without undue distraction and to exercise
judgment without bias due to personal circumstances;

WHEREAS, in order to accomplish the foregoing objectives, the Company desires to
amend and restate the Original Agreement as set forth below to provide the
Executive with certain rights and obligations upon the occurrence of a Change of
Control or Potential Change of Control (as defined in Section 2);

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound, it is hereby agreed by and between
the Company and the Executive that the Original Agreement is hereby amended and
restated in its entirety as follows:

1. Operation of Agreement.

(a) Effective Date. This Agreement is effective upon the Effective Date;
provided, however, if (i) the Term of this Agreement has ended prior to date on
which a Change of Control occurs (the “CIC Date”), as provided in Section 13(c)
hereof, or (ii) Executive is not employed by the Company on the CIC Date, then
except as provided in Section 1(c) this Agreement shall have no effect.



--------------------------------------------------------------------------------

(b) Effect of Agreement on Rights of Executive. Notwithstanding anything in this
Agreement to the contrary, the Executive and the Company acknowledge and agree
that the employment of the Executive by the Company is “at will” and the
Executive’s employment may be terminated by either the Executive or the Company
for any reason and at any time prior to the CIC Date, in which case the
Executive shall have no rights under this Agreement except as provided in
Section 1(c).

(c) Termination of Employment Following a Potential Change of Control.
Notwithstanding Sections 1(a) and 1(b), if (i) the Executive’s employment is
terminated by the Company without Cause (as defined in Section 6(c)) or by the
Executive with Good Reason (as defined in Section 6(d)) after the occurrence of
a Potential Change of Control and prior to the occurrence of a Change of Control
and (ii) a 409A Change of Control occurs within one year of such termination,
the Executive shall be deemed, solely for purposes of determining the
Executive’s rights under this Agreement, to have remained employed until the CIC
Date and to have been terminated by the Company without Cause immediately after
such date.

2. Definitions.

(a) Board. For purposes of this Agreement, “Board” shall mean the Board of
Directors of the Company.

(b) Change of Control. For the purposes of this Agreement, a “Change of Control”
shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or any successor rule thereto) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or any successor rule thereto) of securities of the Company entitling such
Person to 30% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Voting Power”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute or cause a
Change of Control: (A) any acquisition directly from the Company following which
the members of the Board continue to be comprised of at least 51% of Continuing
Directors, (B) any acquisition by the Company, or (C) any acquisition by any
employee benefit plan, employee stock ownership plan (or any related trust for
such plans) sponsored or maintained by the Company or by any corporation
controlled by the Company; or

(ii) Completion of a tender offer to acquire securities of the Company entitling
the holders thereof to 30% or more of the Voting Power of the Company, excepting
any acquisitions specified in subsection (i), above, that do not constitute or
cause a Change of Control; or

(iii) A successful solicitation subject to Rule 14a-11 under the Exchange Act
relating to the election or removal of 50% or more of the members of the Board
or any class thereof shall be made by any Person other than the Company or less
than 51% of the members of the Board shall be Continuing Directors; or

 

-2-



--------------------------------------------------------------------------------

(iv) The occurrence of a merger, consolidation, share exchange, division or sale
or other disposition of all or substantially all of the Company’s assets, and as
a result of which the shareholders of the Company immediately prior to such
transaction do not hold, directly or indirectly, immediately following such
transaction a majority of the Voting Power of (i) in the case of a merger or
consolidation, the surviving or resulting company, (ii) in the case of a share
exchange, the acquiring company, or (iii) in the case of a division or a sale or
other disposition of assets, each surviving, resulting or acquiring company
which, immediately following the transaction, holds more than 30% of the
consolidated assets of the Company immediately prior to the transaction; or

(v) The addition of any members to the Board either in settlement of a proxy
contest subject to Rule 14a-11 of the Exchange Act or who are not otherwise
recommended for election by a vote of at least two-thirds of the Continuing
Directors; or

(vi) A majority of the Board otherwise determines that a Change of Control shall
have occurred.

(c) Continuing Directors. For purposes of this Agreement, “Continuing Directors”
shall mean a director of the Company who either (i) was a director of the
Company immediately prior to the CIC Date or (ii) is an individual whose
election, or nomination for election, as a director of the Company was approved
by a vote of at least two-thirds of the directors then still in office who were
Continuing Directors (other than an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company which would be subject to Rule
14a-11 under the Exchange Act).

(d) Potential Change of Control. For the purposes of this Agreement, a Potential
Change of Control shall be deemed to have occurred if:

(i) a Person commences a tender offer (with adequate financing) for securities
representing at least 20% of the Voting Power of the Company’s securities or
announces or otherwise makes known a bona fide intent to commence such a tender
offer, excepting any offers that, if completed, would result in an acquisition
not constituting a Change of Control; or

(ii) the Company enters into an agreement the consummation of which would
constitute a Change of Control; or

(iii) there is commenced a solicitation of proxies for the election of directors
of the Company by anyone other than the Company which solicitation, if
successful, would effect a Change of Control; or

(iv) any other event occurs which is deemed to be a Potential Change of Control
by the Board in its reasonable determination after a consideration of relevant
facts and circumstances.

 

-3-



--------------------------------------------------------------------------------

(e) 409A Change of Control. For purposes of this Agreement, “409A Change of
Control” shall mean a change in ownership or effective control of the Company or
in the ownership of a substantial portion of its assets within the meaning of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) that also
constitutes a Change of Control.

3. Employment Period. If Executive is employed on the CIC Date, the Executive
shall then be employed by the Company commencing on the CIC Date and ending on
the twenty-four month anniversary of the CIC Date (the “Employment Period”),
subject to Section 6 of this Agreement.

4. Position and Duties.

(a) No Reduction in Position. During the Employment Period, the Executive’s
position, including authority, responsibilities and status but excluding changes
in title shall be at least commensurate with those held, exercised and assigned
immediately prior to the CIC Date. It is understood that, for purposes of this
Agreement, such position, authority, responsibilities and status shall not be
regarded as not commensurate merely by virtue of the fact that a successor shall
have acquired all or substantially all of the business and/or assets of the
Company and/or that the Executive ceases to hold such position, authority,
responsibilities and status with a public company. The Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the CIC Date or any office or location within 35 miles from such
location (or such other distance not in excess of 50 miles as shall be set forth
in the Company’s relocation policy as in effect immediately prior to the CIC
Date).

(b) Business Time. During the Employment Period, the Executive agrees to devote
full attention during normal business hours to the business and affairs of the
Company and to use his best efforts to perform faithfully and efficiently the
responsibilities assigned to the Executive, except for periods of vacation and
sick leave to which the Executive is entitled. It is expressly understood and
agreed that the Executive’s continuing to serve on any boards and committees on
which the Executive is serving or with which the Executive is otherwise
associated immediately preceding the CIC Date shall not be deemed to interfere
with the performance of the Executive’s services to the Company.

5. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive a
base salary at a monthly rate at least equal to the monthly salary paid to the
Executive by the Company and any of its affiliated companies immediately prior
to the CIC Date. The base salary may be increased (but not decreased) at any
time and from time to time by action of the Board or any committee thereof or
any individual having authority to take such action in accordance with the
Company’s regular practices. The Executive’s base salary, as it may be increased
from time to time, shall hereafter be referred to as “Base Salary”.

(b) Annual Bonus. During the Employment Period, in addition to the Base Salary,
for each full or partial fiscal year of the Company ending during the Employment
Period, the Executive shall be afforded the opportunity to receive an annual
bonus or partial bonus (measured pro rata based upon the actual number of days
of Executive’s employment during the fiscal year in comparison to the total
number of days in the fiscal

 

-4-



--------------------------------------------------------------------------------

year), as applicable, equal to 25% of Executive’s Base Salary, or such higher
amount earned for the fiscal year ended immediately prior to the CIC Date, (the
“Annual Bonus Opportunity”) and on other terms and conditions no less favorable
to the Executive (taking into account reasonable changes in the Company’s goals
and objectives) than the annual bonus opportunity that had been made available
to the Executive for the fiscal year ended immediately prior to the CIC Date.
Any amount payable in respect of the Annual Bonus Opportunity shall be paid
pursuant to the Company’s normal practice and within 2 1/2 months following the
year in which the amount is vested.

(c) Long-term Incentive Compensation Programs. During the Employment Period, the
Executive shall participate in all long-term incentive compensation programs for
key executives, including stock option or stock incentive plans, at a level that
is commensurate with the Executive’s opportunity to participate in such plans
immediately prior to the CIC Date, or, if more favorable to the Executive, at
the level made available to the Executive or other similarly situated officers
at any time thereafter.

(d) Benefit Plans. During the Employment Period, the Executive (and, to the
extent applicable, the Executive’s dependents) shall be entitled to participate
in or be covered under all pension, retirement, deferred compensation, savings,
medical, dental, vision, health, disability, group life, accidental death and
travel accident insurance plans and programs of the Company and its affiliated
companies at a level that is commensurate with the Executive’s participation in
such plans immediately prior to the CIC Date, or, if more favorable to the
Executive, at the level made available to the Executive or other similarly
situated officers at any time thereafter. All payments by the Company hereunder,
except for payments for Accrued Obligations, as defined in Section 7(a), shall
be taken into account (to the extent permitted by, and consistent with, law and
the terms of the applicable plan document) in determining the amount of
contributions to be made by or on behalf of the Executive under any
tax-qualified defined contribution plan of the Company.

(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies and procedures of the Company as
in effect immediately prior to the CIC Date. Notwithstanding the foregoing, the
Company shall apply the policies and procedures in effect after the CIC Date to
the Executive, if such policies and procedures are more favorable to the
Executive than those in effect immediately prior to the CIC Date. In no event,
however, will any expense which is incurred in a particular year be reimbursed
later than the end of the Executive’s taxable year following the taxable year in
which the expense was incurred. The amount of reimbursable expenses incurred in
one taxable year of the Executive shall not affect the amount of reimbursable
expenses in a different taxable year and shall not be subject to liquidation or
exchange for another benefit.

(f) Vacation and Fringe Benefits. During the Employment Period, the Executive
shall be entitled to paid vacation and fringe benefits at a level that is
commensurate with the paid vacation and fringe benefits available to the
Executive immediately prior to the CIC Date, or, if more favorable to the
Executive, at the level made available from time to time to the Executive or
other similarly situated officers at any time thereafter.

 

-5-



--------------------------------------------------------------------------------

(g) Indemnification. During and after the Employment Period, the Company shall
indemnify the Executive and hold the Executive harmless from and against any
claim, loss or cause of action arising from or out of the Executive’s
performance as an officer, Director or employee of the Company or any of its
subsidiaries or in any other capacity, including any fiduciary capacity, in
which the Executive serves at the request of the Company to the maximum extent
permitted by applicable law and the Company’s Articles of Incorporation and
By-laws (the “Governing Documents”) and the Company shall maintain existing or
comparable policies of insurance covering such matters, provided that in no
event shall the protection afforded to the Executive hereunder be less than that
afforded under the Governing Documents as in effect immediately prior to the CIC
Date.

(h) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office with furnishings and other appointments, and to
secretarial and other assistance, at a level that is at least commensurate with
the foregoing provided to other similarly situated officers provided that such
items shall be at least equivalent to those provided for the Executive
immediately prior to the CIC Date.

6. Termination. The provisions of this Section 6 shall only apply in the event
Executive’s employment is terminated following a Change of Control or Potential
Change of Control.

(a) Death, Disability or Retirement. This Agreement shall terminate
automatically upon the Executive’s death, termination due to permanent and total
disability (“Disability”) within the meaning of section 409A(a)(2)(C) of the
Code, or successor provision, or voluntary retirement under any of the Company’s
retirement plans as in effect from time to time, provided that any termination
by the Executive pursuant to Section 6(d) on account of Good Reason (as defined
therein) shall not be treated as a voluntary termination under this
Section 6(a).

(b) Voluntary Termination. The Executive may, upon not less than 30 days’
written notice to the Company, voluntarily terminate employment for any reason
(including early retirement under the terms of any of the Company’s retirement
plans as in effect from time to time), provided that any termination by the
Executive pursuant to Section 6(d) on account of Good Reason (as defined
therein) shall not be treated as a voluntary termination under this
Section 6(b).

(c) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” means (i) the Executive’s conviction of, or
plea of nolo contendere to, a felony; (ii) an act or acts of dishonesty or gross
misconduct on the Executive’s part which result or are intended to result in
material damage to the Company’s business or reputation; (iii) the willful and
continued failure by Executive to substantially perform the required duties with
the Company (other than any such failure resulting from Executive’s incapacity
due to physical or mental illness or Disability or any actual or anticipated
failure after the termination by Executive for Good Reason as defined in
paragraph 6(d), below) after a written demand for substantial performance is
delivered to Executive by the Company, which demand specifically identifies the
manner in which the Company believes that Executive has not substantially
performed the required duties; or (iv) any conduct on the part of Executive
contributing to, or any failure to correct known deficiencies directly or
indirectly resulting in, financial restatements or irregularities.

 

-6-



--------------------------------------------------------------------------------

(d) Good Reason. Following the occurrence of a Change of Control or Potential
Change of Control, the Executive may terminate employment for Good Reason. For
purposes of this Agreement, “Good Reason” means the occurrence of any of the
following, without the express written consent of the Executive, after the
occurrence of a Change of Control or Potential Change of Control; provided,
however, that the Executive must provide notice to the Company of any such act
or failure to act within 90 days of the initial existence of such act or failure
to act, and, if the Company remedies and corrects such act or failure to act
during the period of 30 days following the Executive’s notice, such act or
failure to act shall not constitute “Good Reason” under this Agreement:

(i) (A) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority,
responsibilities or status as contemplated by Section 4 of this Agreement, or
(B) any other material adverse change in such position, responsibilities,
authority or status, except for any changes contemplated by Section 4 of this
Agreement, or any removal of the Executive from or any failure to re-elect the
Executive to any position, except in connection with the termination of the
Executive’s employment due to Cause, Disability, retirement, death or voluntary
termination for reasons other than those set forth in this Section 6(d);

(ii) any failure by the Company to comply with any of the provisions of this
Agreement;

(iii) any purported termination of the employment of the Executive by the
Company which is not due to the Executive’s Disability, death, retirement, or
termination for Cause in accordance with Section 6(c) or voluntary termination
for reasons other than those set forth in this Section 6(d);

(iv) the relocation of the Executive’s principal place of employment to a
location more than 35 miles (or such other distance not in excess of 50 miles as
shall be set forth in the Company’s relocation policy as in effect immediately
prior to the CIC Date) from the Executive’s principal place of employment
immediately prior to the Change of Control or Potential Change of Control, or
the Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the CIC Date; or

(v) any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 12(b).

Notwithstanding the foregoing, in no event shall the mere occurrence of a Change
of Control, absent any further impact on the Executive, be deemed to constitute
Good Reason.

(e) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(e). For purposes of this
Agreement, a “Notice of Termination” means a written notice given, in the case
of a termination for Cause, within 60 days of the Company’s having actual
knowledge of the events giving rise to such termination, and in the case of a
termination for Good Reason, within 90 days of the Executive’s having actual
knowledge of the events giving rise to such termination, and

 

-7-



--------------------------------------------------------------------------------

which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than 35 days after the giving of such notice). The failure by the
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing the Executive’s rights hereunder.

(f) Date of Termination. For the purpose of this Agreement, the term “Date of
Termination” means (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such Notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive’s employment terminates during the
Employment Period. For purposes of this Agreement, the term “termination” when
used in the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Code.

7. Company Obligations on Termination during Employment Period.

(a) Death or Disability. If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s death or Disability, this
Agreement shall terminate without further obligations to the Executive or the
Executive’s legal representatives other than those obligations accrued hereunder
at the Date of Termination, and the Company shall pay to the Executive (or the
Executive’s beneficiary or estate) only the following: (i) the Executive’s full
Base Salary through the Date of Termination (the “Earned Salary”), (ii) any
vested amounts or benefits owing to the Executive under the Company’s otherwise
applicable employee benefit plans and programs, including any compensation
previously deferred by the Executive (together with any accrued earnings
thereon) and not yet paid by the Company and any accrued vacation pay not yet
paid by the Company (the “Accrued Obligations”), and (iii) any other benefits
payable due to the Executive’s death or Disability under the Company’s plans,
policies or programs (the “Additional Benefits”).

Any Earned Salary shall be paid in cash in a single lump sum on the next
regularly scheduled payroll date following the Date of Termination. Accrued
Obligations and Additional Benefits shall be paid in accordance with the terms
of the applicable plan, program or arrangement.

(b) Cause and Voluntary Termination. If, during the Employment Period, the
Executive’s employment shall be terminated for Cause or voluntarily terminated
by the Executive (other than on account of Good Reason following a Change of
Control or Potential Change of Control), the Company shall pay the Executive
only the following: (i) the Earned Salary in cash in a single lump sum, on the
next regularly scheduled payroll date following the Date of Termination, and
(ii) the Accrued Obligations in accordance with the terms of the applicable
plan, program or arrangement and giving effect to the reason for termination.

 

-8-



--------------------------------------------------------------------------------

(c) Termination by the Company other than for Cause and Termination by the
Executive for Good Reason.

(i) Lump Sum Payments. If, during the Employment Period, the Company terminates
the Executive’s employment other than for Cause, or the Executive terminates
employment for Good Reason, the Company shall pay to the Executive only the
following amounts:

(A) the Executive’s Earned Salary;

(B) a cash amount (the “Severance Amount”) equal to two times the sum of

 

  (1) the Executive’s annual Base Salary; and

 

  (2) a bonus equal to 25% of the Executive’s annual Base Salary or, if greater,
the average of the bonuses payable to the Executive for the three fiscal years
of the Company ending immediately prior to the CIC Date calculated by dividing
(x) the total bonuses paid to the Executive for such three year period by
(y) three;

reduced by the amounts set forth in the following paragraph; and

(C) the Accrued Obligations.

The Earned Salary shall be paid in cash in a single lump sum on the next
regularly scheduled payroll date following the Date of Termination. The
Severance Amount shall be reduced by any further salary payable to Executive for
periods following termination of employment and any severance benefit or
separation pay otherwise payable to the Executive, if any, whether payable under
a Company employee benefit plan, including without limitation the Corporation’s
Policy regarding Reductions in Force, employment agreement between Executive and
the Company or otherwise (which payments shall be made under and pursuant to the
terms of the relevant plan or agreement). Such reduced Severance Amount shall
paid in cash in a lump sum 30 days following the date of termination; provided
that if Executive is a Specified Employee under Section 409A of the Code on the
termination of employment then such amount shall be paid on the first day
following the six month anniversary of the Executive’s termination of
employment; provided, further, if Executive’s employment was terminated prior to
a Change of Control, the payment shall be payable upon the first business day
following the six-month anniversary of the date of the 409A Change of Control.
Accrued Obligations shall be paid in accordance with the terms of the applicable
plan, program or arrangement, provided that no taxable amounts may be paid prior
to the first day following the six month anniversary of the Executive’s
termination of employment if the Executive is a Specified Employee under
Section 409A of the Code on the termination of employment and earlier payment
thereof would cause any part of the benefits to be subject to additional taxes
and interest under Section 409A of the Code.

(ii) Continuation of Benefits. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause, or the Executive
terminates employment for Good Reason, the Executive (and, to the extent
applicable, the Executive’s dependents) shall be entitled, after the Date of
Termination until the earlier of (x) the twenty-four month anniversary of the
Date of

 

-9-



--------------------------------------------------------------------------------

Termination (the “End Date”) and (y) the date the Executive becomes eligible for
comparable benefits under a similar plan, policy or program of a subsequent
employer, to continue participation in all of the Company’s employee and
executive welfare and fringe benefit plans (the “Benefit Plans”). The
Executive’s participation in the Benefit Plans will be on the same terms and
conditions that would have applied had the Executive continued to be employed by
the Company through the End Date. To the extent any such benefits cannot be
provided on a tax-favored basis under the terms of the applicable plan, policy
or program, the Company shall provide a comparable benefit, without tax
adjustment, under another plan or from the Company’s general assets, payable in
a lump sum on the first day following the six month anniversary of the
Executive’s termination of employment.

(d) Limit on Payments by the Company.

(i) Application of Section 7(d). In the event that any amount or benefit paid or
distributed to the Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to the Executive by the
Company or any affiliated company (collectively, the “Covered Payments”), would
be an “excess parachute payment” as defined in Section 280G of the Code and
would thereby subject the Executive to the tax (the “Excise Tax”) imposed under
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
provisions of this Section 7(d) shall apply to determine the amounts payable to
Executive pursuant to this Agreement.

(ii) Calculation of Benefits. Immediately following delivery of any Notice of
Termination, the Company shall notify the Executive of the aggregate present
value of all termination benefits to which the Executive would be entitled under
this Agreement and any other plan, program or arrangement as of the projected
Date of Termination, together with the projected maximum payments, determined as
of such projected Date of Termination, that could be paid without the Executive
being subject to the Excise Tax.

(iii) Imposition of Payment Cap. If (A) the aggregate value of the Severance
Amount, Accrued Obligations, and continuation of benefits to be paid or provided
to the Executive under this Agreement and any other plan, agreement or
arrangement with the Company exceeds the amount which can be paid to the
Executive without the Executive incurring an Excise Tax and (B) the Executive
would receive a greater net-after-tax amount (taking into account all applicable
taxes payable by the Executive, including any Excise Tax) by applying the
limitation contained in this Section 7(d)(iii), then such amounts payable to the
Executive under this Section 7 shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Executive becoming
subject to such an Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event that Executive receives reduced payments and
benefits pursuant to the previous sentence, the order in which they shall be
reduced is the following: (i) cash severance payments under Section 7(c)(i);
(ii) the rights to continued welfare and fringe benefits under Section 7(c)(ii);
and (iii) the cash payment for legal fees and expenses under Section 10, in each
case only to the extent that such reduction would eliminate or reduce the Excise
Tax.

 

-10-



--------------------------------------------------------------------------------

(iv) Application of Section 280G. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax,

(A) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the CIC Date or tax counsel selected by such
accountants (the “Accountants”), the Company has a reasonable basis to conclude
that such Covered Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for personal services
actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the “base amount,” or such “parachute payments” are otherwise not
subject to such Excise Tax,

(B) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code, and

(C) the Executive’s covenants contained within Section 11 of this Agreement
shall be valued and considered as reasonable compensation and/or services
performed after the Change of Control for purposes of this calculation.

(v) For purposes of determining whether the Executive would receive a greater
net-after-tax benefit were the amounts payable under this Agreement reduced in
accordance with Paragraph 7(d)(iii), the Executive shall be deemed to pay:

(A) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and

(B) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year;

provided, however, that the Executive may request that such determination be
made based on the Executive’s individual tax circumstances, which shall govern
such determination so long as the Executive provides to the Accountants such
information and documents as the Accountants shall reasonably request to
determine such individual circumstances.

(vi) In the event that the amounts paid to the Executive are reduced pursuant to
this Section 7(d) and it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of the Executive and the Company in applying the

 

-11-



--------------------------------------------------------------------------------

terms of this Agreement, the aggregate “parachute payments” within the meaning
of Section 280G of the Code paid to the Executive or for the Executive’s benefit
are in an amount that would result in the Executive’s being subject to an Excise
Tax, then the Executive shall have an obligation to repay to the Company on the
tenth day following the Final Determination the amount equal to such excess
parachute payments, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of the
payment hereunder to the date of repayment by the Executive.

8. Non-Exclusivity of Rights. Except as expressly provided herein, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive, stock option or other plan or
program provided by the Company or any of its affiliated companies and for which
the Executive may qualify, nor shall anything herein limit or otherwise
prejudice such rights as the Executive may have under any other agreements with
the Company or any of its affiliated companies, including employment agreements
or stock option agreements. Except as otherwise provided herein, amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan or program of the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan or program.

9. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others whether by reason of the subsequent employment
of the Executive or otherwise, except as otherwise provided herein. In the event
of a termination of the Executive’s employment by the Company other than for
Cause or termination of employment by the Executive for Good Reason, the
Executive shall have no duty to seek any other employment after termination of
employment with the Company and the Company hereby waives and agrees not to
raise or use any defense based on the position that the Executive had a duty to
mitigate or reduce the amounts due to the Executive hereunder by seeking other
employment whether suitable or unsuitable and should the Executive obtain other
employment, then the only effect of such on the obligations of the Company
hereunder shall be that the Company shall be entitled to credit against any
payments which would otherwise be made pursuant to Section 7(c)(ii) hereof, any
comparable payments to which the Executive is entitled under the employee and
executive welfare benefit plans maintained by the Executive’s other employer or
employers in connection with services to such employer or employers after
termination of the Executive’s employment with the Company.

10. Legal Fees and Expenses. If the Executive asserts any claim in any contest
(whether initiated by the Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay the Executive’s costs (or cause such costs to be paid) in so
asserting, including, without limitation, reasonable attorneys’ fees and
expenses, incurred for the period beginning upon the CIC Date and ending upon
the Executive’s death. Such legal fees shall be reimbursed or paid on a monthly
basis, payable on the first of each month, and all reimbursement payments with
respect to expenses incurred within a particular year shall be made no later

 

-12-



--------------------------------------------------------------------------------

than the end of the Executive’s taxable year following the taxable year in which
the expense was incurred. The amount of reimbursable expenses incurred in one
taxable year of the Executive shall not affect the amount of reimbursable
expenses in a different taxable year and such reimbursement shall not be subject
to liquidation or exchange for another benefit. Notwithstanding the foregoing,
no such payments may be made to Executive until the first day following the six
month anniversary of the Executive’s termination if the Executive is a Specified
Employee under Section 409A of the Code upon termination of employment or, in
the case where Executive’s employment was terminated prior to a Change of
Control, the first business day following the six-month anniversary of the date
of the 409A Change of Control.

11. Confidential Information; Company Property; Non-Solicitation. For and in
consideration of the salary and benefits to be provided by the Company
hereunder, including the severance arrangements set forth herein, the Executive
agrees that:

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, (i) obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and (ii) not
otherwise public knowledge (other than by reason of an unauthorized act by the
Executive). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company,
unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.

(b) Company Property. Except as expressly provided herein or as mutually agreed
in writing between the Executive and the Company, promptly following the
Executive’s termination of employment, the Executive shall return to the Company
all property of the Company and all copies thereof in the Executive’s possession
or under the Executive’s control.

(c) Injunctive Relief and Other Remedies with Respect to Covenants. The
Executive acknowledges and agrees that the covenants and obligations of the
Executive with respect to confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore, the
Executive agrees that the Company shall (i) be entitled to pursue an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) restraining Executive from committing any violation of the covenants
and obligations contained in this Section 11 and (ii) have no further obligation
to make any payments to the Executive hereunder following any final finding by a
court or an arbitrator that the Executive has engaged in a material violation of
the covenants and obligations contained in this Section 11. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity. In no event shall an asserted violation of the
provisions of this Section 11 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement. The Company
may withhold amounts otherwise payable to the Executive and recoup amounts
previously paid to the Executive under this Agreement following a final finding
by a court or

 

-13-



--------------------------------------------------------------------------------

an arbitrator that Executive has engaged in a material violation of any of the
provisions of the covenants and obligations contained herein.

(d) Non-Solicitation. While the Executive is employed by the Company and for a
period of twenty-four (24) months following the termination of Executive’s
employment with the Company for any reason Executive shall not, directly or
indirectly, solicit the business of, or do business with: (i) any customer that
Executive approached, solicited or accepted business from on behalf of the
Company, and/or was provided confidential or proprietary information about while
employed by the Company within the one (1) year period preceding Executive’s
termination of employment from the Company; and (ii) any prospective customer of
the Company who was identified to or by the Executive and/or who Executive was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Executive’s termination of
employment from the Company, for purposes of marketing, selling and/or
attempting to market or sell products and services which are the same as or
similar to any product or service the Company offers. While Executive is
employed by the Company and for a period of twenty-four (24) months after the
date of Executive’s termination of employment with the Company for any reason,
Executive shall not (directly or indirectly) on his or her own behalf or on
behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.

12. Successors. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives, including by will or the laws of descent and
distribution.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

13. Miscellaneous.

(a) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, applied without
reference to principles of conflict of laws.

(b) Arbitration. Except to the extent provided in Section 11(c), any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by binding arbitration. The arbitration shall be held in the City of Pittsburgh,
Commonwealth of Pennsylvania, and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration, and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be

 

-14-



--------------------------------------------------------------------------------

acceptable to both the Company and the Executive. If the parties cannot agree on
an acceptable arbitrator, the dispute shall be heard by a panel of three
arbitrators, one appointed by each of the parties and the third appointed by the
other two arbitrators.

(c) Amendments and Term. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The term of this Agreement (the “Term”)
shall be the period commencing with the Effective Date and ending on the second
anniversary of the Effective Date; provided that, on the first anniversary of
the Effective Date and on each subsequent anniversary of the Effective Date
(each, an “Extension Date”), the Term shall be automatically extended by twelve
(12) months (so that on each such Extension Date, the Agreement will have a
remaining Term of two (2) years), unless either the Executive or the Company
gives the other party written notice at least one hundred eighty (180) days in
advance of an Extension Date that such automatic renewal shall cease as of such
next succeeding Extension Date. Unless otherwise provided in this Agreement or
mutually agreed by the Company and the Executive, all of the terms and
conditions of this Agreement shall continue in full force and effect throughout
the Term and, with respect to those terms and conditions that apply after the
Term, after the Term.

(d) Entire Agreement. Excepting any plans, agreements or arrangements
specifically referred to in this Agreement and the Company’s equity and
incentive plans and agreements, as may exist from time to time, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
matters referred to herein. No other agreement relating to the terms of the
Executive’s employment by the Company, oral or otherwise, shall be binding
between the parties unless it is in writing and signed by the party against whom
enforcement is sought. There are no promises, representations, inducements or
statements between the parties other than those that are expressly contained
herein. The Executive acknowledges that he is entering into this Agreement of
his own free will and accord, and with no duress, that he has read this
Agreement and that he understands it and its legal consequences.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    

     at the home address of the Executive noted on the records of the Company

If to the Company:    

     Chairman of the Board      Michael Baker Corporation      Airside Business
Park      100 Airside Drive      Moon Township, PA 15108

     with a copy to:    

     Reed Smith LLP      Attn: Jeffrey G. Aromatorio, Esq.      225 Fifth
Avenue, Suite 1200      Pittsburgh, PA 15222

 

-15-



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(f) Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement such Federal, state, foreign, or local taxes or levies as shall
be required to be withheld pursuant to any applicable law or regulation.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that any of the provisions of
Section 11(a), Section 11(c) or Section 11(d) are not enforceable in accordance
with its terms, the Executive and the Company agree that such Sections shall be
reformed to make such Sections enforceable in a manner which provides the
Company the maximum rights permitted at law.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(j) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunder set his hand and the Company has
caused this Agreement to be executed in its name on its behalf, and its
corporate seal to be hereunto affixed and attested by its Secretary, all as of
the day and year set forth below.

 

[CORPORATE SEAL]     MICHAEL BAKER CORPORATION

 

   

 

By: [Name]     By: Title: Assistant Secretary     Title: Office of the CEO    
EXECUTIVE

 

   

 

Witnessed        

 

    Date

 

-17-